Appeal from an order of the County Court of Broome County *865denying a motion to set aside a judgment of conviction for the crime of attempted robbery, first degree. The judgment of conviction was entered upon a plea of guilty. Appellant contends that he was deprived of his constitutional right to be represented by counsel at the time of his arraignment. The record does not indicate that any of his statutory or constitutional rights were violated. We find no merit in his appeal. Order unanimously affirmed. Present — Hill, P. J., Heffernan, Foster, Russell and Deyo, JJ.